y
                          i/y
                                f»fl* r D/r*/>so*/S /)tj&;crc*</*r~
                /> r#£.


                                                      , ir. A&JJo-ct/
                                  i    CfiSB /*>. &
                                  <




    ir,a.r m&«/ij£-—-—
o^tr^ »; em^^^m
       f. JiC-**/S


                                                        RECEIVED
                                                         MG 2 8 2015
                                                      THIRD COURT OFAPPPAjq
                                          \


U\                                            s   n


                           s
                                              v   ^



 (I)
                           \



 .p.




                                          hi B


                                          r>'. F^ Vr




                '•••
                       I                  sua
                                          * S %\
            N
                   0




       \1         \                   \\\U\
                               I »1 V ! ifc